[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO REARGUE COURT'S RULING ONREQUEST TO REVISE
I. Factual and Procedural Background
On October 20, 1994, this court heard defendant's, United Technologies Corporation's (UTC) Request to Revise, dated July 26, 1994. After hearing over five hours of argument, this court ruled on a total of fifty-four separate requests. This extensive oral argument followed the court's review of sixty-nine pages of the defendant UTC's request and argument and the court's review of twenty-six, single spaced pages of the plaintiff's response to the request with his accompanying argument.
Subsequent to this court's decision on these fifty-four requests, plaintiff filed a Motion to Reargue with a Memorandum of Law, dated October 28, 1994. Defendant UTC filed a Memorandum in Opposition to plaintiff's motion, dated November 14, 1994. Plaintiff filed a Reply Memorandum, dated November 21, 1994.
The plaintiff originally claimed that the court erred, in granting Requests to Revise numbered 2 and 9, 3, 4, 5 and 6, and 26. In his Reply Memorandum the plaintiff withdraws his request for reargument as to claims 2, 9, and 6. CT Page 11927
II. Discussion
The court has read all memoranda of law filed in relationship to plaintiff's Motion to Reargue. This court is unaware of any new arguments made by the plaintiff in his reargument that were not made to this court at the original five hour hearing held on these issues. As to requests 3, 4, and 5, the court reaffirms its previous finding: these allegations are evidentiary in nature, and therefore, they are in violation of § 108 of the Connecticut Practice Book as amended. As to request 26, the court reaffirms its previous finding: this allegation is irrelevant and immaterial to the claim alleged by the plaintiff; to the extent that the allegation may be relevant, it is evidentiary in nature, and therefore, in violation of § 108 of the Connecticut Practice Book.
III. Conclusion
All orders previously entered by this court in its decision of October 20, 1994, pertaining to defendant UTC's July 26, 1994 Request to Revise reaffirmed. Accordingly, the plaintiff's Motion to Reargue is denied.
SUSAN B. HANDY JUDGE, SUPERIOR COURT